32 So. 3d 722 (2010)
Neil SIDLOW and Maureen Sidlow, Appellant,
v.
BOWLES CUSTOM POOL & SPAS, INC., Appellee.
No. 5D09-1024.
District Court of Appeal of Florida, Fifth District.
April 9, 2010.
James L. Homich, Mt. Dora, for Appellant.
Barry Kalmanson, Maitland, for Appellee.
PER CURIAM.
In this breach of contract action, the prevailing party is entitled to an award of attorney's fees pursuant to the terms of the contract. The trial court has broad discretion to determine which party prevailed on the significant issues in the litigation. Moritz v. Hoyt Enterprises, Inc., 604 So. 2d 807 (Fla.1992). A measure of this test is the "result obtained" at the close of the case. Granoff v. Seidle, 915 So. 2d 674, 677 (Fla. 5th DCA 2005). "The test is not who was partly at fault in creating the controversy which gave rise to the lawsuit." Sorrentino v. River Run Condo. Ass'n, 925 So. 2d 1060, 1065 (Fla. 5th DCA 2006).
Applying these principles, we affirm the trial court's order granting Appellee's request for attorney's fees as the party who prevailed on the significant issues of the case. We find no abuse of the broad discretion vested in the trial court when considering such matters.
AFFIRMED.
ORFINGER, TORPY and LAWSON, JJ., concur.